United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS
                                                              February 8, 2006
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk


                               04-10615



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                                  v.

     BENJAMIN JOHN BOYLE,

                                          Defendant-Appellant.



         Appeal from the United States District Court for the
                      Northern District of Texas
                             4:02-cr-00199



Before GARWOOD, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     In this appeal, Appellant Benjamin Boyle seeks only a review

of the length of his sentence.    After the appeal was docketed and

briefs filed by the parties and before the Court could issue an

opinion on the merits, Appellant’s sentence expired and he has been

released from custody.     The counsel of record agree and we also

conclude that since Appellant’s sentence expired during the course

of the proceeding that the case is moot.        Lane v. Williams, 455

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
U.S. 624, 631 (1982).

     APPEAL DISMISSED AS MOOT.




                                 2